DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This allowability notice is responsive to the amendment filed on 04 January 2022 and the supplemental amendment filed on 11 February 2022.  As understood, the 11 February 2022 supplemental amendment supersedes the 04 January 2022 amendment. The supplemental amendment corrects at least one error in the claims of the original amendment (e.g., the last line of claim 1). The supplemental amendment also includes corrected specification amendments and replacement drawings, which resolve other issues in the original amendment and/or address objections raised in the previous office action which were not sufficiently resolved by the original amendment. 
As directed by the amendments: claims 1-3, 7-9 & 14-17 have been amended, and no claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application. 
Applicant’s amendments, as set forth in the 11 February 2022 supplemental response, have overcome the various objections set forth in the previous action. 
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or reasonably suggest at least the combination of limitations wherein a first gas charged cartridge formed into a first tube includes a handle that is a bar extending across an interior space of the first tube, wherein the first tube is inserted around an exterior of a second tube formed by a second gas charged cartridge; in further combination with the additional limitations of the respective claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753